      Case 2:20-cv-00700-HCN Document 2 Filed 10/05/20 PageID.2 Page 1 of 8




Matthew Lewis (7919)
Ryan Bell (9956)
KUNZLER BEAN & ADAMSON, PC
50 W. Broadway, 10th Floor
Salt Lake City, Utah 84101
Telephone: (801) 994-4646
email: mlewis@kba.law
rbell@kba.law

Terence Healy*
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY 10004
Telephone: (202) 721-4600
Fax: (202) 721-4646
Email: terence.healy@hugheshubbard.com
*pro have vice application forthcoming

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 TREVOR MILTON,                                                    COMPLAINT

         Plaintiff,                                         Civil No. 2:20-cv-00700-HCN

 v.                                                         Judge Howard C. Nielson, Jr.

 DAVID BATEMAN                                              JURY TRIAL DEMANDED

         Defendant.


        Plaintiff Trevor Milton, by and through counsel, brings this action against Defendant

David Bateman (“Bateman”) and alleges as follows:

                                     NATURE OF ACTION

        1.      This is an action for defamation per se and for publicly disclosing private facts.

Defendant Bateman has engaged in a malevolent practice of publishing outrageous and false
    Case 2:20-cv-00700-HCN Document 2 Filed 10/05/20 PageID.3 Page 2 of 8




allegations against Plaintiff, including that he was involved in sex trafficking and has assaulted

numerous unnamed women. Bateman has falsely portrayed Trevor Milton to the public, through

the use of Twitter and other social media platforms, as some type of serial sex offender and even

implies he was somehow partly responsible for the suicide death of one of Bateman’s friends.

These allegations are as offensive as they are unsupported.

       2.      Bateman has sought to weaponize his Twitter account—an account in which he

prominently identifies himself as the CEO of Entrata, Inc. (“Entrata”). When pressed by one

online commenter for the basis of an allegation that Plaintiff had ten years earlier sexually

assaulted an undisclosed woman, Bateman had the audacity to respond merely, “Me. I’m the

CEO of a company with 2200 employees. I wouldn’t be making this up.” Such is the depth of

support for the attacks Bateman has made against Plaintiff.

       3.      In his effort to defame Plaintiff and portray him falsely in the eyes of the public,

Bateman has stooped to the level of approaching women Plaintiff had known earlier in his life,

prior to his marriage, and asking them to send screenshots of their private texts with Plaintiff.

Bateman then published excerpts of those texts on Twitter and other online platforms in an effort

to present Plaintiff in a misleading and unflattering manner.

       4.      Bateman’s actions, while seemingly driven by some personal animus against

Plaintiff, were all made while he held himself out as the CEO of Entrata, with Bateman even

relying on his position at the company to give “authority” to his outlandish accusations. The

board of directors of that company failed to take any actions to curb Bateman’s repeated tortious

conduct.




                                                 2
    Case 2:20-cv-00700-HCN Document 2 Filed 10/05/20 PageID.4 Page 3 of 8




                                          THE PARTIES

       5.      Plaintiff Trevor Milton is a resident of Wyoming.

       6.      Defendant David Bateman is a resident of Utah.

                                 JURISDICTION AND VENUE

       7.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) because

Plaintiff is a citizen of Wyoming and Defendant is a citizen of Utah, and the amount in

controversy far exceeds the jurisdictional minimum of 28 U.S.C. § 1332(a).

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

has had substantial, deliberate, and systematic contacts with this District, and Plaintiff suffered

injuries from Defendant’s conduct in this District.

                                  FACTUAL ALLEGATIONS

       9.      Defendant Bateman has engaged in a malicious campaign to harass and defame

Mr. Milton, using Bateman’s Twitter account to publish a series of false accusations against

Plaintiff. In addition to these false accusations, Bateman also has published private information

about Plaintiff—in a misleading light—on his Twitter account, which is publicly available

worldwide and boasts approximately 2000 “followers” or audience members. That information,

in turn, was retweeted by Twitter users to countless thousands of others and reported in the

national press and seen by persons across the entire country.

       10.      On September 19, 2020, Bateman sent off a barrage of tweets and replies in

response to a tweet from an account named @WholeMarsBlog, containing a link to an article

about an individual named Jonny Robb (“Robb”). From 2:56AM until 5:15AM, Bateman sent

approximately ten tweets related to Jonny Robb and Plaintiff. Identifying Plaintiff Milton by

tagging his twitter handle, @nikolatrevor, Bateman shared several screenshots of a private



                                                  3
    Case 2:20-cv-00700-HCN Document 2 Filed 10/05/20 PageID.5 Page 4 of 8




conversation allegedly between Plaintiff and another individual. In his first reply at 2:56AM,

Bateman stated he was posting the screenshots, “Because my dear friend Jonny isn’t here to

defend himself.” Bateman went on to say, “I would have never shared these but you forced my

hand @nikolatrevor – stop lying. own up.”

       11.     Robb was a Utah resident and acquaintance of Plaintiff. On April 15, 2020, Robb

was arrested and charged with a felony for trying to extort Plaintiff. Robb told Plaintiff that if he

did not pay him $500,000, he would publish damaging information about him on Instagram. As

he was being handcuffed by the police, Robb said to the arresting officers, “This is what happens

when you blackmail a billionaire.”

       12.     At one point, Plaintiff was forced to seek a civil restraining order to protect

himself from Robb.

       13.     Robb sadly suffered from a history of mental illness and addiction—once

describing himself to be “Jesus Christ” and “immortal.” While awaiting trial on the charge of

extortion, Robb took his own life by hanging on May 7, 2020.

       14.     Bateman, who described Robb as a “dear friend,” has sought to use the tragedy of

his suicide as an additional means of attacking Plaintiff. Bateman posted online that Robb “lost

his life” because he tried to “expose” Plaintiff as a “predator.”

       15.     Ironically, it appears—from Robb’s own words—that the private texts Robb used

to try to extort Plaintiff came from Bateman and were given by him to Robb—presumably for the

very purpose Robb put them to use: to try to blackmail and damage Plaintiff.

       16.     At 4:56AM on September 19, 2020, Bateman tweeted another reply directly

naming Plaintiff and insinuating—outrageously—that Plaintiff attempted to traffic women.

Specifically, Bateman tweeted, “The entire week Jonny was interacting with Trevor Milton he



                                                  4
   Case 2:20-cv-00700-HCN Document 2 Filed 10/05/20 PageID.6 Page 5 of 8




was in Cali with a friend who saw and heard everything. He’s ready to come forward. More

women will likely come forward with Milton’s attempts to traffic them.”

       17.     Bateman continued his tirade against Plaintiff on September 21, 2020. Beginning

at 12:03AM that day, Bateman issued a series of tweets and responses regarding an allegation by

“another woman” directly accusing Plaintiff of sexual assault when she was 18 years old.

Specifically, his first tweet stated, “Another woman came forward accusing @nikolatrevor of

groping her when she was 18 years old in 2011. While on a work trip, Milton allegedly climbed

into bed and groped her against her will. I believe her. She gave me this message: ‘I should have

just cuddled at the most’ [Face vomiting emoji]”. Notably, when asked for a source for his

12:03AM tweet, Bateman replied, “Me. I’m the CEO of a company with 2200 employees. I

wouldn’t be making this up.” The company he referenced was Entrata.

       18.     Bateman is not the only person associated with Entrata who has used social media

to attack and defame Plaintiff. A now-former Senior Vice President of Entrata took to Facebook

to give support to an allegation that Plaintiff had twenty years earlier fondled a young woman

when both of them were teenagers. Of course, this former Entrata employee had no actual

personal knowledge of the alleged event in question.

       19.     At 3:47AM on September 21, 2020, Bateman tweeted, “These were received by

the 18-year old model from @nikolatrevor years later with another attempt to lure her

#NikolaGate #Nikola”. Attached to the tweet were four screenshots of a private conversation that

Bateman alleged took place between Plaintiff and an 18-year old woman.

       20.     Bateman’s attacks against Plaintiff have not been limited to online posts, calling

him a “pedo” to some of Plaintiff’s personal acquaintances in Utah.




                                                5
    Case 2:20-cv-00700-HCN Document 2 Filed 10/05/20 PageID.7 Page 6 of 8




          21.      Bateman continues to maintain his defamatory posts against Plaintiff online, thus

causing ongoing and continuous damage to Plaintiff from this tortious conduct.


                                         CLAIM FOR RELIEF

                                                Count 1
                                           (Defamation Per Se)

          22.      Plaintiff incorporates by reference paragraphs 1 through 21 above as though fully

set forth herein.

          23.      Defendant has published various statements about Plaintiff that are false and

defamatory. These include at least the following:

                a. Statements implying that Plaintiff wrongfully caused or contributed to factors that

                   caused the suicide of Defendant’s friend;

                b. A statement claiming that Plaintiff is secretly a “predator,” who took violent or

                   nefarious actions to avoid exposure of such secrets;

                c. Statements claiming or implying that Plaintiff has engaged in or attempted to

                   engage in the sex trafficking of multiple women;

                d. Statements claiming or implying that Plaintiff has sexually assaulted multiple

                   women; and

                e. Statements claiming or implying that Plaintiff is a pedophile.

          24.      These statements are false and defamatory per se, since they are of such common

notoriety that their injurious character may be presumed from the words alone, and because they

allege conduct that is criminal and of the type meriting the highest condemnation from the

public.

          25.      As a direct result of Defendant’s conduct, Plaintiff and his reputation was

damaged in an amount to be determined at trial.

                                                     6
    Case 2:20-cv-00700-HCN Document 2 Filed 10/05/20 PageID.8 Page 7 of 8




        26.     Defendant’s conduct was intentional or was reckless, and Plaintiff is also entitled

to punitive damages in an amount to be proven at trial.


                                             Count 2
                               (Public Disclosure of Private Facts)

         27.    Plaintiff incorporates by reference paragraphs 1 through 26 above as though fully

set forth herein.

         28.    Defendant’s statements about Plaintiff were published without his consent or

authorization, and the statements were not subject to any claim of waiver or privilege.

         29.    The published statements concerned matters private to Plaintiff and involved

matters in which the public had no legitimate concern.

         30.    The statements were published with knowledge that or with reckless disregard as

to whether they would bring shame and humiliation to Plaintiff, and the statements did in fact

bring shame and/or humiliation to Plaintiff. Defendant acted out of malice and in bad faith.

         31.    As a direct result of Defendant’s conduct, Plaintiff was damaged in an amount to

be determined at trial.

                                     PRAYER FOR RELIEF

        Plaintiff Trever Milton respectfully requests that the Court enter a judgment in his favor

and against David Bateman, and award him the following relief:

    A. A judgment against Bateman for compensatory and punitive damages, and all other

        damages available to him in amounts to be determined at trial;

    B. An award of attorneys’ fees and costs, as allowed by law;

    C. An award of prejudgment and post-judgment interest, as provided by law; and

    D. Such other relief as may be appropriate under the circumstances.



                                                 7
 Case 2:20-cv-00700-HCN Document 2 Filed 10/05/20 PageID.9 Page 8 of 8




                              DEMAND FOR JURY TRIAL

    Plaintiff demands a jury trial as to all issues triable by a jury.


Dated: October 5, 2020                   Respectfully submitted,

                                         /s/ Ryan B. Bell
                                         Matthew Lewis
                                         Ryan Bell
                                         KUNZLER BEAN & ADAMSON, PC
                                         50 W. Broadway, Suite 1000
                                         Salt Lake City, Utah 84101
                                         Telephone: (801) 994-4646
                                         Email: mlewis@kba.law
                                         rbell@kba.law

                                         Terence Healy*
                                         HUGHES HUBBARD & REED LLP
                                         One Battery Park Plaza
                                         New York, NY 10004
                                         Telephone: (202) 721-4600
                                         Fax: (202) 721-4646
                                         Email: terence.healy@hugheshubbard.com
                                         *pro hac vice motion forthcoming

                                         ATTORNEYS FOR PLAINTIFF




                                                8
